Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.22995 Page 1 of 8
                                                                                  FILED
                                                                               2020 SEP 21
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT



          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION


     UNITED STATES OF AMERICA, ex rel.                MEMORANDUM DECISION AND
     GERALD POLUKOFF, M.D.,                           ORDER GRANTING RELATOR’S
                                                     EXPEDITED MOTION TO COMPEL
                         Plaintiff/Relator,          NON-PARTY THE UNIVERSITY OF
                                                     UTAH TO PRODUCE DOCUMENTS
     v.                                              WITHHELD BASED ON ASSERTED
                                                        PRIVILEGE (DOC. NO. 520)
     SHERMAN SORENSEN, M.D., and
     SORENSEN CARDIOVASCULAR                             Case No. 2:16-cv-00304-TS-DAO
     GROUP,
                                                                 Judge Ted Stewart
                         Defendants.
                                                        Magistrate Judge Daphne A. Oberg


           Before the court is Relator’s Expedited Motion to Compel Non-Party the University of

 Utah to Produce Documents Withheld Based on Asserted Privilege (“Motion”), (Doc. No. 520).

 In this case, United States of America ex rel. Gerald Polukoff, M.D., (“Relator”) alleges, among

 other things, that Defendant Sherman Sorensen, M.D., and Defendant Sorensen Cardiovascular

 Group (“SCG”) (together, the “Sorensen Defendants”) submitted claims for patent foramen ovale

 (“PFO”) and atrial septal defect (“ASD”) closures and related procedures which were medically

 unnecessary in violation of the False Claims Act. (Fourth Am. Compl. ¶ 2, Doc. No. 529.) The

 dispute central to the motion is whether the University of Utah must disclose eleven documents

 withheld based on Utah’s peer-review privilege 1 that would otherwise be responsive to a

 subpoena issued by the Relator. (Mot. 2, Doc. No. 520; Mem. in Opp’n to Relator’s Expedited


 1
  The privilege is also known as the “care review privilege.” See Wilson v. IHC Hosps., Inc.,
 2012 UT 43, ¶ 113, 289 F.3d 369.
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.22996 Page 2 of 8




 Mot. to Compel the University of Utah to Produce Docs. (“Opp’n”) 1–2, Doc. No. 534.) Having

 considered the parties’ briefing, the court GRANTS the Motion for the reasons set forth below.

                                         BACKGROUND

        Relator served a subpoena on the University of Utah on April 9, 2020. (See Mot. 2, Doc.

 No. 520; Ex. A to Mot., Subpoena, Doc. No. 520-1.) The University of Utah produced some

 documents responsive to the subpoena but withheld approximately eleven documents based on

 its assertion of peer-review privilege. (Mot. 2, Doc. No. 520; Opp’n 2, Doc. No. 534.) These

 eleven documents include emails from June to September of 2011 “relating to the credentialing

 and privileges sought by Dr. Sherman Sorensen at the University of Utah Hospital” and

 addressing Dr. Sorensen’s “medical practice of performing PFO/ASD closure procedures.” (See

 Ex. B to Mot., Decl. of G. Brown, ¶¶ 9, 13, Aug. 14, 2020, Doc. No. 520-2.)

        The Relator seeks to compel the withheld documents for a variety of reasons. To his

 understanding, the withheld documents relate to the University of Utah’s “decision-making as to

 Dr. Sorensen[’s] medical credentialing and privileges in 2011 based on his practice of

 performing PFO/ASD closures.” (Mot. 2, Doc. No. 520.) The Relator suspects these documents

 constitute “highly relevant evidence to issues such as scienter, indications from which Dr.

 Sorensen performed PFO/ASD closures, and whether performing them in this manner was an

 accepted standard of medical practice in the Utah medical community.” (Id. at 2–3.) In support

 of his motion, the Relator relies primarily on the reasoning of a prior order granting his motion to

 compel documents withheld by the Sorensen Defendants based on their assertion of the peer-

 review privilege. (See Mot. 3, Doc. No. 520 (citing Mem. Decision and Order Granting

 Relator’s Mot. to Compel Production of Docs. Withheld by the Sorensen Defs. Based on


                                                  2
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.22997 Page 3 of 8




 Asserted Privilege (“January 17 Order”), Doc. No. 404).) Following the reasoning of the

 January 17 Order, the Relator argues Utah’s peer-review privilege is inapplicable in a federal

 question False Claims Act case and maintains his interest of obtaining evidence in a False

 Claims Act case outweighs the interests behind Utah’s peer-review privilege. (Mot. 3, Doc. No.

 520.) Alternatively, the Relator argues the University of Utah cannot meet its burden of showing

 the privilege applies. (Id.)

        In opposition, the University of Utah details why the peer-review privilege should apply

 to the withheld documents, supporting its assertions with a declaration from Scott Smith,

 Associate General Counsel for the University of Utah, who personally reviewed the documents.

 (Opp’n 1–2, Doc. No. 534; see also Decl. of S. Smith, ¶¶ 1–13, Sept. 10, 2020, Doc. No. 535.)

 The University of Utah argues the January 17 Order is inapplicable. (Opp’n 4, Doc. No. 534.)

 Specifically, it points out that the Sorensen Defendants failed to provide any evidence that the

 withheld documents met the statutory requirements of the peer-review privilege. (Id.) In

 contrast, the University of Utah contends it has provided adequate evidence showing the

 applicability of the privilege, through the declaration of Mr. Smith. (Id.) However, the

 University of Utah does not discuss the applicability of Utah’s peer-review privilege in a federal

 question case. (Id. at 3–4.)

                                            DISCUSSION

        The court first considers whether the University of Utah has met its evidentiary burden

 showing the peer-review privilege applies to the withheld documents. Second, the court

 considers the applicability of the privilege to this case.




                                                    3
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.22998 Page 4 of 8




        Utah’s peer-review privilege covers “interviews,” “reports,” “statements,” “memoranda,”

 and “other data relating to the condition and treatment of a person” that are provided to “peer

 review committees,” “professional review organizations,” . . . and “any health facility’s in-house

 staff committee” for the purpose of “(a) study and advancing medical research, with the purpose

 of reducing the incidence of disease, morbidity or mortality; or (b) the evaluation and

 improvement of hospital and health care rendered by hospitals, health facilities, or healthcare

 providers.” Utah Code Ann. § 26-25-1. “All information, interviews, reports, statements,

 memoranda, or other data” falling under these requirements “are privileged communications and

 are not subject to discovery, use or receipt in evidence in any legal proceeding of any kind or

 character.” Id. § 26-25-3. The University of Utah must show the privilege applies to the

 withheld documents. See Fed. R. Civ. P. 26(b)(5). In the context of the peer-review privilege, it

 must show the documents withheld were prepared specifically for purposes of peer review. See

 Wilson v. IHC Hosps., Inc., 2012 UT 43, ¶ 115, 289 P.3d 369 (“[T]he party asserting the

 privilege must provide an adequate evidentiary basis to show that the documents were prepared

 specifically to be submitted for review purposes.” (internal quotations omitted)).

        The University of Utah has met this initial evidentiary burden. Mr. Smith attests the

 withheld documents are communications between members of the University of Utah’s

 Credentials and Privileging Committee and either Heidi Thompson, the Director of the Medical

 Staff Office at the University of Utah Hospital, or Dr. Daniel Clegg, Chair of the University of

 Utah Hospitals and Clinics’ Credentials and Privileging Committee. (Decl. of S. Smith, ¶ 9,

 Doc. No. 535.) The Credentials and Privileging Committee “is an in-house staff committee for

 the University of Utah’s Hospitals and Clinics[] and operates as a peer review committee and a


                                                  4
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.22999 Page 5 of 8




 professional review organization.” (Id., ¶ 10.) The withheld documents contain information

 about the “condition and treatment of specific” patients. (Id., ¶ 11). They were provided to the

 Credentials and Privileging Committee for the purpose of “reducing the incidence of disease,

 morbidity, or mortality, and for the evaluation and improvement of healthcare rendered by

 hospitals, health facilities, and healthcare providers.” (Id., ¶ 12). Based on these representations,

 the court finds the withheld documents fall under the rubric of Utah’s peer-review privilege.

 However, this finding does not end the inquiry.

        The next question is whether Utah’s peer-review privilege applies in this particular case.

 Privileges in federal question cases are governed by the common law as “interpreted by United

 States courts in the light of reason and experience,” except as otherwise required by the

 Constitution, a federal statute, or a federal rule. Fed. R. Evid. 501; see also United States v.

 Burtrum, 17 F.3d 1299, 1302 (10th Cir. 1994) (“In adopting Rule 501, Congress preserved

 privilege law as it then existed in federal court rather than incorporating state law privileges

 in . . . federal question cases.”). “The United States Supreme Court has cautioned against

 expanding the role of privileges in discovery.” P.J. v. Utah, 247 F.R.D. 664, 671 (D. Utah 2007)

 (citing Univ. of Pa. v. EEOC, 493 U.S. 182, 189 (1990)). While Rule 501 allows for “flexibility

 to develop rules of privilege on a case-by-case basis,” courts should “strictly construe[]”

 privileges and decline to exercise the authority provided in Rule 501 expansively. Univ. of Pa.,

 493 U.S. at 189 (internal quotations omitted).

        Neither the Supreme Court nor the Tenth Circuit has recognized a federal peer-review

 privilege. Most federal courts addressing the issue have declined to adopt a federal peer-review

 privilege, including this district. See P.J., 247 F.R.D. at 671 (holding “that the peer/care review


                                                   5
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.23000 Page 6 of 8




 privilege does not apply”); see also United States v. Aurora Health Care, Inc., 91 F. Supp. 3d

 1066, 1068 (E.D. Wis. 2015) (summarizing cases); Cox v. Glanz, No. 11-cv-457-CVE-FHM,

 2012 U.S. Dist. LEXIS 71467, at *3 (N.D. Okla. May 22, 2012) (unpublished) (“Based on the

 absence of a federal statutory peer review privilege and the weight of case authority, the court

 finds that the [withheld document] is not protected from discovery in this federal question

 case.”). Likewise, no federal statute protects peer-review documents from discovery. See

 Aurora, 91 F. Supp. 3d at 1068 (summarizing some protections from liability for participants in

 the peer-review process under the Health Care Quality Improvement Act of 1986 but finding

 none of these protections create a discovery privilege).

        The court weighs the rationale for adopting the privilege against the need for document

 disclosure. See Univ. of Pa., 493 U.S. at 189 (“We do not create and apply an evidentiary

 privilege unless it promotes sufficiently important interests to outweigh the need for probative

 evidence”). The Relator argues the court should decline to recognize a peer-review privilege

 because “the national interests of the [False Claims Act] outweigh” the interests behind Utah’s

 peer-review privilege. (Mot. 3, Doc. No. 520.) Notably, the University of Utah does not address

 the applicability of Utah’s peer-review privilege in the context of federal question litigation at

 all. (Opp’n 3–4, Doc. No. 534.) Nor does it make any argument as to why the purpose of the

 privilege outweighs the Relator’s expressed need for the withheld documents. (Id.)

        The court finds United States v. Aurora Health Care informative since, there, the court

 considered the application of Wisconsin’s peer-review privilege in the context of discovery

 sought in a False Claims Act case. 91 F. Supp. 3d at 1067. The Aurora court declined to

 recognize a peer-review privilege because the documents at issue “could shed light on whether


                                                   6
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.23001 Page 7 of 8




 [the defendant] knew that some of its physicians were submitting false claims to federal

 healthcare programs.” Id. at 1069. It also found the defendant had not shown how disclosing the

 documents would “undermine the peer-review process.” 2 Id. Similarly, here, the documents the

 University of Utah has withheld might very well help the Relator establish whether the Sorensen

 Defendants were submitting false claims. And the University of Utah has made no attempt to

 show how disclosure of these documents could or would do anything to undermine its peer-

 review processes.

        Having considered the Relator’s argument that the withheld documents may be critical to

 proving his case, the bulk of case law declining to adopt a federal peer-review privilege, the

 January 17 Order, and the University of Utah’s silence on why a state peer-review privilege

 should be adopted in a federal question case, the court finds “reason and experience” do not

 support recognizing the University of Utah’s application of peer-review privilege to the withheld

 documents. See Fed. R. Evid. 501.




 2
   The analysis in Aurora is consistent with this court’s prior analysis of this same issue as it
 related to the Sorensen Defendants in the January 17 Order. There, the court found that
 “[p]ermitting the application of Utah’s state-law care review privilege to this [False Claims Act]
 case would come with a high cost—specifically, the government, through the relator, would be
 blocked from accessing evidence potentially pertinent to the alleged fraudulent practices at
 issue.” (Jan. 17 Order 6, Doc. No. 404.)

                                                  7
Case 2:16-cv-00304-TS-DAO Document 537 Filed 09/21/20 PageID.23002 Page 8 of 8




                                       CONCLUSION

         For the foregoing reasons, the court GRANTS the Relator’s Motion to Compel Non-Party

 the University of Utah to Produce Documents Withheld Based on Asserted Privilege (Doc. No.

 520).

         DATED this 21st day of September, 2020.

                                            BY THE COURT:



                                            Daphne A. Oberg
                                            United States Magistrate Judge




                                               8
